Case: 11-13186    Date Filed: 10/15/2012   Page: 1 of 2

                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-13186
                          Non-Argument Calendar
                        ________________________

                  D. C. Docket No. 6:09-cv-00905-JA-GJK

MARICULTURE TECHNOLOGIES INTERNATIONAL, INC.,

                                                              Plaintiff-Appellant,

                                    versus

FARM SERVICE AGENCY,
SECRETARY OF THE U.S. DEPARTMENT OF AGRICULTURE,

                                                          Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (October 15, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.


PER CURIAM:

     In administrative proceedings before the U.S. Department of Agriculture
              Case: 11-13186     Date Filed: 10/15/2012   Page: 2 of 2

(“USDA”), the National Appeals Division (of the USDA) determined that

Mariculture Technologies International, Inc., must refund the federal crop disaster

assistance payment it had received, $27,492, for business losses due to hurricanes

that struck Florida in 1994. The refund was ordered because Mariculture failed to

comply with the requirement that it purchase Non-insured Crop Disaster

Assistance Program (“NAP”) coverage for two years. Mariculture brought this

action in the District Court as an appeal of that administrative decision.

      In an order entered on June 9, 2011, the District Court, on the basis of the

administrative record, granted the Secretary of the USDA (and the Farm Service

Agency) judgment. The court concluded that the refund decision was supported

by substantial evidence and was not arbitrary, capricious or an abuse of discretion.

Mariculture appeals the District Court’s judgment, arguing that the District

Court’s findings (in support of its judgment) are “clearly erroneous.” Appellant’s

Br. at 20, 27-29. We find no merit in Mariculture’s appeal, for the reasons stated

in the District Court’s June 9, 2011 order, and therefore affirm.

      AFFIRMED.




                                          2